DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the papers filed June 14, 2022.  Currently, claims 1-14, 16-20, 23 are pending.  Claims 14, 16 are withdrawn.  
Claims 17-20, 23 are directed to methods of treatment.  The Office issued a memo on June 7, 2018, "The Vanda Memo", stating that methods of treatment are not directed to a judicial exception.  Therefore, the instant claims are patent eligible under the first step of the Alice/Mayo framework. 

Election/Restrictions
Applicant's election of Group I in the paper filed June 14, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 14, 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.
	The requirement is still deemed proper and is therefore made FINAL.


Priority
This application is
	
    PNG
    media_image1.png
    178
    583
    media_image1.png
    Greyscale

Drawings
The drawings are acceptable. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The list of references on pages 35-37, and 39 is noted.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.

Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
	Claim 1 is directed to “a method for evaluating a human subject’s responsiveness to acetylsalicylic acid treatment to reduce the risk of a future cardiovascular event" by genotyping rs3798220, detecting a cytosine or guanine at rs37980220 and “identifying the subject as responsive to acetylsalicylic acid treatment to reduce the risk of a future cardiovascular event".   Claim 1 is thus directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of "identifying the subject a cytosine (C) or guanine (G) at said polymorphism rs3798220 as responsive to acetylsalicylic acid treatment to reduce the risk of a future cardiovascular event) and a law of nature/natural phenomenon (i.e., the natural correlation between the rs3798220 polymorphism and responsiveness to acetylsalicylic acid treatment to reduce the risk of a future cardiovascular event).  
Herein, claim 21 involves the patent-ineligible concept of an abstract process.  Claim 21 requires performing the step of “determining a methylation state”; “determining whether the target gene is hypermethylated” and “assessing whether the subject has endometrial carcinoma”.   Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. As broadly recited the determining step may be accomplished mentally by thinking about a subject’s methylation state and assessing whether the subject has endometrial carcinoma. Thus, the determining step constitutes an abstract process  idea.
A correlation that preexists in the human is an unpatentable phenomenon.  The association between methylation states such as BHLHE22 methylation state and risk of endometrial cancer is a law of nature/natural phenomenon.  The "assessing" step which tells users of the process to predict endometrial cancer in the sample, amounts to no more than an "instruction to apply the natural law".  This assessing step is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The "assessing" step does not require the process user to do anything in light of the correlation.  The "assessing" step fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    


Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites obtaining a sample and genotyping, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
Claims 1 and 3-13 recites genotyping nucleic acid in a sample from said subject for rs3798220.  The broadly recited step for genotyping is not considered to add something significantly more to the judicial exceptions because the step is recited at a high level of generality.  Further methods for obtaining samples and genotyping a polymorphism in the sample were well-known, routine and conventional in the art at the time the invention was made.  For example, the NCBI dbSNP database (September 2001) provides the ss3798220 polymorphism, wherein the C/G polymorphism is detected using PCR-sequencing. Additionally, the genotyping of rs3798220 are features that are well understood, purely conventional and routine in the relevant field (see Iakoubova, 7,781,168). 
The steps of obtaining a nucleic acid sample and analyzing the nucleic acids in the sample to determine the genotype of a polymorphism are data gathering steps necessary to use the judicial exception(s).  It merely tells the users of the method to determine the genotype of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the genotype through whatever known processes they wish to use.  As such, the steps constitute insignificant, pre-solution activity.  The steps merely instruct the practitioner to use any well-known, conventional technique with generic reagents to detect the polymorphism.  
The "identifying" step which tells users of the process to predict the responsiveness to acetylsalicylic acid treatment to reduce the risk of a future cardiovascular event amounts to no more than an "instruction to apply the natural law".  This identifying step is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The identifying step does not require the process user to do anything in light of the correlation.  The identifying step fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

With regard to Claim 3, the additional limitation of "determining a level of Lipoprotein (a) in a blood sample is also an abstract idea since “determining al level” does not require any particular assay with any particular particularity.  Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how the “determining" is accomplished.  As broadly recited the determining step may be accomplished mentally by thinking about a subject’s Lp(a) levels and determining the value.  Thus, the determining step constitutes an abstract process/idea.  The art teaches Lp(a) levels are measured to assess risk of future cardiovascular events among women (see Danik, vol. 296, No. 11, pages 1363-1370, 2006).  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112, fourth paragraph, as failing to further limit Claim 1.   Claim 1 requires identifying a subject with a C or G as responsive to aspirin.  Claim 9 requires identifying a subject as non-responsive to aspirin.  It is not clear how Claim 9 can further limit Claim 1.  


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9, 17-20, 23, are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A)  Claim 9 is indefinite.   It is unclear how the identification of a responsive and a non-responsive individual identifies the responsiveness of an individual to treatment.  To identify the same patient as both responsive and non-responsive does not provide an assessment of responsiveness.  Thus, the metes and bounds of the claimed invention are unclear.  
B)  Claim 17 is indefinite over the recitation “said subject” in step a).  The claim does not provide a subject.  Thus "said subject" lacks antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 9, 10, 12-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yusuke (NCBI SNP database, rs3798220, August 12, 2002).
Claim 1 recites a step of “identifying” the subject with a C or G at rs3798220 as responsive to acetylsalicylic acid treatment to reduce the risk of a future cardiovascular event.  The “identifying” step does not result in any manipulative difference between prior art method and the claimed method, it merely directs how one thinks about the outcome of the method.  
Yusuke teaches detecting a C allele in 0.100 of the 1500 subjects from East Asia.  Yusuke teaches the method performed in PCR sequencing.  


Claim(s) 1, 9-13 is/are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Cargill et al. (US 2007/0031847, February 8, 2007).  
Claim 1 recites a step of “identifying” the subject with a C or G at rs3798220 as responsive to acetylsalicylic acid treatment to reduce the risk of a future cardiovascular event.  
Cargill teaches a method of genotyping and testing the nucleic acid from a human for the presence or absence of a SNP at position 101 or SEQ ID NO: 19350.  The SEQ ID NO: 19350 SNP is also identified at rs3798220 (see page 12 of the paper filed November 8, 2006 in 10/796,280).  Cargill teaches the testing may be performed by allele-specific probes, allele-specific primers, sequencing.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-13, 17-20, 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-5 of U.S. Patent No. 10,550,433.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
	Although the conflicting claims are not identical, they are not patentable distinct from each other because Claim 1-13, 17-20, 23 of the instant application is generic to all that is recited in Claims 1-5 of U.S. Patent No. 10,550,433.  That is, Claims 1-5 of U.S. Patent No. 10,550,433. falls entirely within the scope of Claims 1-13, 17-20, 23 or in other words, Claims 1-13, 17-20, 23 are anticipated by Claims 1-5 of U.S. Patent No. 10,550,433.  Here, claim 1 of U.S. Patent No. 7,943,317 recites 
1. A method of treatment comprising: (a) genotyping nucleic acid in a sample from a subject for a single nucleotide polymorphism at position chromosome 6:160880877 (March 2006 assembly-NCBI build 36.1; rs3798220 dbSNP @ NCBI) of the subject's apolipoprotein(a) (Apo(a)) gene; (b) detecting a cytosine (C) or guanine (G) at said polymorphism rs3798220; (c) identifying the subject with a cytosine (C) or guanine (G) at said polymorphism rs3798220 as responsive to acetylsalicylic acid treatment to reduce the risk of a future cardiovascular event; and (d) treating the identified subject with acetylsalicylic acid to reduce the risk of a future cardiovascular event.

Claims 1-13, 17-20, 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-21 of U.S. Patent No. 7,943,317.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
	Although the conflicting claims are not identical, they are not patentable distinct from each other because Claim 1, 3-13, 17-20, 23 of the instant application is generic to all that is recited in Claims 1-21 of U.S. Patent No. 7,943,317.  That is, Claims 1-21 of U.S. Patent No. 7,943,317 falls entirely within the scope of Claims 1, 3-13, 17-20, 23  or in other words, Claims 1, 3-13, 17-20, 23 are anticipated by Claims 1-21 of U.S. Patent No. 7,943,317.  Here, claim 1 of U.S. Patent No. 7,943,317 recites 
1.  A method for evaluating a woman's responsiveness to acetylsalicylic acid treatment to reduce the risk of a future cardiovascular event, said method comprising: 
(a) genotyping nucleic acid in a sample from said woman for single nucleotide polymorphism rs3798220 at position chromosome 6:160880877 (March 2006 assembly--NCBI build 36.1) in the apolipoprotein (a) (Apo(a)) gene;  
(b) detecting a cytosine (C) or guanine(G) at said polymorphism rs3798220;  and
(c) identifying the woman with a cytosine (C) or guanine(G) at rs3798220 as responsive to acetylsalicylic acid treatment to reduce the risk of a future cardiovascular event. 


Claims 1-13, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-27 of U.S. Patent No. 7,625,699.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
	Although the conflicting claims are not identical, they are not patentable distinct from each other.   The active method steps of genotyping the rs3798220 SNP and detecting a C or G at rs3798220 of the instant claims and the active method steps of ‘699 are not patentably distinct.  The SEQ ID NO: 19350 SNP is also identified at rs3798220 (see page 12 of the paper filed November 8, 2006 in 10/796,280).  
Claim 1 of ‘699 recites:
1. A method for identifying a human who has an altered risk for developing coronary stenosis, comprising testing nucleic acid from said human for the presence or absence of a single nucleotide polymorphism (SNP) at position 101 of SEQ ID NO:19350 or its complement, wherein a G/G genotype at position 101 of SEQ ID NO:19350 or a C/C genotype at position 101 of its complement indicates said human is at an increased risk of developing coronary stenosis as compared to a human having an A/A genotype at position 101 of SEQ ID NO:19350 or a T/T genotype at position 101 of its complement, and an A/A genotype at position 101 of SEQ ID NO:19350 or a T/T genotype at position 101 of its complement indicates said human is at a decreased risk of developing coronary stenosis as compared to a human having a G/G genotype at position 101 of SEQ ID NO:19350 or a C/C genotype at position 101 of its complement.

Claims 1, 9-13, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-50 of U.S. Patent No. 7,781,168.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
	Although the conflicting claims are not identical, they are not patentable distinct from each other.   The active method steps of genotyping the rs3798220 SNP and detecting a C or G at rs3798220 of the instant claims and the active method steps of ‘168 are not patentably distinct.  The SEQ ID NO: 28,344 SNP is also identified at rs3798220 (see page 3 of the paper August 19, 2009, in 12/287,505).  
Claim 1 of ‘168 recites:
A method of determining whether a human has an increased risk for myocardial infarction (MI), comprising testing nucleic acid from said human for the presence or absence of G at a polymorphism in gene LPA as represented by position 101 of SEQ ID NO:28,344 or C at position 101 of its complement, wherein the presence of said G or said C indicates said human has an increased risk for MI as compared to a human who is homozygous for A at position 101 of SEQ ID NO:28,344 or homozygous for T at position 101 of its complement.


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 27, 2022